 
 
I 
108th CONGRESS 2d Session 
H. R. 4511 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2004 
Ms. Waters (for herself, Mr. Leach, Mr. Frank of Massachusetts, Mr. Bachus, and Ms. Lee) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To provide for the cancellation of debts owed to the International Monetary Fund by poor countries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Justice and Understanding By IMF Loan Elimination and Equity Act of 2004 or the JUBILEE Act of 2004 .  
2.FindingsThe Congress finds the following: 
(1)Many poor countries have been struggling under the burden of international debts for many years. 
(2)Many poor countries have debts that are odious because they were incurred by dictatorships that did not use the funds in ways that benefitted the population of the country. 
(3)The international Jubilee coalitions have been working to raise awareness of the needs of these impoverished countries for full debt cancellation. 
(4)The International Monetary Fund (IMF) has imposed onerous structural adjustment requirements on many poor countries as a condition of past loans and of participation in debt relief programs. 
(5)Justice requires that debts owed by these countries to the IMF be cancelled. 
3.Cancellation of debt owed to the IMF by eligible poor countriesTitle XVI of the International Financial Institutions Act (22 U.S.C. 262p–262p–8) is amended by adding at the end the following: 
 
1626.Cancellation of debt owed to the IMF by eligible poor countries 
(a)In general 
(1)Cancellation of debtIn order to achieve multilateral debt cancellation and promote human and economic development and poverty alleviation in eligible poor countries, the Secretary of the Treasury shall commence immediate efforts, within the Paris Club of Official Creditors, the International Monetary Fund (IMF), and other appropriate multilateral development institutions, to accomplish the following: 
(A)The IMF shall cancel all debts owed to the IMF by eligible poor countries, and finance the debt cancellation from ongoing operations, procedures, and accounts of the IMF established as of the end of the most recent fiscal year, including the Poverty Reduction and Growth Facility (formerly known as the Enhanced Structural Adjustment Facility or ESAF). 
(B)Any waiting period before receiving debt cancellation shall not exceed 1 month from the date of an eligible poor country’s application for debt cancellation. 
(C)The government of each eligible poor country shall be encouraged to allocate at least 20 percent of its national budget, including the savings from the cancellation of debt owed by the country to the IMF, for the provision of basic health care services, education services, and clean water services to individuals in the country. In providing such services, the government should seek input from a broad cross-section of members of civil society. 
(2)Prohibition of privilege for imf creditIn order to ensure that the interests of the United States are fully protected and that the IMF does not have undue influence over the policies and finances of poor countries, the Secretary of the Treasury shall commence immediate efforts, within the Paris Club of Official Creditors, the IMF, and other appropriate multilateral development institutions, to ensure that the IMF does not require any country receiving new concessional loans to privilege the IMF as a creditor over the United States.  
(3)Establishment of framework for creditor transparencyIn order to ensure that creditor activity is known and assessed by all stakeholders, the Secretary of the Treasury shall commence immediate efforts, within the Paris Club of Official Creditors, the International Monetary Fund (IMF), and other appropriate multilateral development institutions, to ensure that each international financial institution (as defined in section 1701(c)(2))— 
(A)continues to make efforts to promote greater transparency regarding the activities of the institution, including project design, project monitoring and evaluation, project implementation, resource allocation, and decisionmaking; and 
(B)supports continued efforts to allow informed participation and input by affected communities, including translation of information on proposed projects, provision of information through information technology application, oral briefings, and outreach to and dialogue with community organizations and institutions in affected areas.  
(4)Availability on treasury department website of remarks of united states executive directors at meetings of international financial institutions boards of directorsThe Secretary of the Treasury shall make available on the website of the Department of the Treasury the full record of the remarks of the United States Executive Director at meetings of the Board of Directors of each international financial institution and the International Monetary Fund, about cancellation or reduction of debts owed to the institution involved, with redaction by the Secretary of the Treasury of material deemed too sensitive for public distribution, but showing the topic, amount of material redacted, and reason for the redaction. 
(5)Report from the comptroller generalWithin 90 days after the date of the enactment of this section, the Comptroller General of the United States shall prepare and submit to the Committee on Banking and Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the availability of the ongoing operations, procedures, and accounts of the IMF for canceling the debt of eligible poor countries. 
(6)Annual reports from the PresidentNot later than December 31 of each year, the President shall submit to the Committees on Banking and Financial Services, and on International Relations of the House of Representatives and the Committees on Foreign Relations and on Banking, Housing, and Urban Affairs of the Senate a report, which shall be made available to the public, on the activities undertaken under this section, and other progress made in accomplishing the purposes of this section, for the prior fiscal year. The report shall include a list of the countries that have received debt cancellation, a list of the countries whose request for such debt cancellation has been denied and the reasons therefor, and a list of the countries whose requests for such debt cancellation are under consideration. 
(b)Promotion of equitable burden sharingIn order to promote equitable burden sharing by bilateral, multilateral, and private creditors, the Secretary of the Treasury shall commence immediate efforts to ensure that such creditors draw upon their own resources to finance debt reduction to the extent possible without diverting funds from other high-priority poverty alleviation programs. 
(c)Eligible poor country definedIn this section, the term eligible poor country means Angola, Bangladesh, Benin, Bolivia, Botswana, Burkina Faso, Burundi, Cambodia, Cameroon, Central African Republic, Chad, Cote d’Ivoire, Democratic Republic of Congo, Ethiopia, Gambia, Ghana, Guinea, Guinea-Bissau, Guyana, Haiti, Honduras, Jamaica, Kenya, Lao PDR, Liberia, Madagascar, Malawi, Mali, Mauritania, Morocco, Mozambique, Namibia, Nepal, Nicaragua, Niger, Nigeria, Peru, Philippines, Republic of Congo, Rwanda, Sao Tome and Principe, Senegal, Sierra Leone, South Africa, Tanzania, Togo, Uganda, Vietnam, Yemen, and Zambia, but not if— 
(1)the government of the country has an excessive level of military expenditures; 
(2)the government of the country has repeatedly provided support for acts of international terrorism, as determined by the Secretary of State under section 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)), or section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)); 
(3)the government of the country is failing to cooperate on international narcotics control matters; 
(4)the government of the country (including its military or other security forces) engages in a consistent pattern of gross violations of internationally recognized human rights; or 
(5)in the case of Haiti, the government of the country has not been elected through free and fair elections.. 
4.Prohibition of structural adjustment programsTitle XVI of the International Financial Institutions Act (22 U.S.C. 262p–262p–8) is further amended by adding at the end the following: 
 
1627.Prohibition of structural adjustment programs 
(a)Prohibition of structural adjustment conditionsIn order to promote human and economic development and poverty alleviation in eligible poor countries (as defined in section 1626(c)), the Secretary of the Treasury shall commence immediate efforts within the Paris Club of Official Creditors, as well as the International Bank for Reconstruction and Development (World Bank), the International Monetary Fund (IMF), and other appropriate multilateral development institutions, to ensure that the provision of debt cancellation to the countries is not conditioned on any agreement by such a country to implement or comply with policies that deepen poverty or degrade the environment, including any policy that— 
(1)implements or extends user fees on primary education or primary health care, including prevention and treatment efforts for HIV/AIDS, tuberculosis, malaria, and infant, child, and maternal well-being; 
(2)provides for increased cost recovery from poor people to finance basic public services such as education, health care, or sanitation; 
(3)would have the effect of increasing the cost to consumers with incomes of less than $2 per day for access to clean drinking water through— 
(A)decreased public subsidy for water supply, treatment, disposal, distribution, or management;  
(B)reduced intrasectoral or intersectoral subsidization of residential water consumers with incomes of less than $2 per day; 
(C)reduced government ability to regulate; or 
(D)mandated privatization of water; or 
(4)undermines workers’ ability to exercise effectively their internationally recognized worker rights, as defined under section 526(e) of the Foreign Operations, Export Financing and Related Programs Appropriations Act, 1995 (22 U.S.C. 262p–4p). 
(b)Annual reports to the CongressNot later than December 31 of each year, the President shall submit to the Committees on Banking and Financial Services and on International Relations of the House of Representatives and the Committees on Foreign Relations and on Banking, Housing, and Urban Affairs of the Senate a report, which shall be made available to the public, on the activities undertaken under this section, and other progress made in accomplishing the purposes of this section, for the prior fiscal year..  
5.Conditional ban on providing funds to the IMF 
(a)In GeneralNone of the funds appropriated in any Act may be obligated or made available to the International Monetary Fund (IMF) unless— 
(1)the IMF has cancelled all debts owed to it by eligible poor countries as described in section 1626(a)(1) of the International Financial Institutions Act; 
(2)the IMF has terminated its involvement in the Poverty Reduction and Growth Facility and any other program to condition debt relief on implementation of structural adjustment; and 
(3)the Secretary of the Treasury has certified to the Congress that the conditions referred to in paragraphs (1) and (2) of this subsection have been met. 
(b)LimitationSubsection (a) shall not apply to any funds appropriated to provide debt relief to poor countries. 
 
